106 F.3d 395
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.D. Johnson WILLIS, Plaintiff--Appellant,v.TOWN OF TRENTON, North Carolina;  Joffree T. Leggett,Individually and as Town Mayor;  Charles C. Jones,Individually and as Member of Town Council;  Edward Eubanks,Individually and as Member of Town Council;  C. GlennSpivey, Individually and as Town Clerk;  Carol M. Hood,Personal Representative of the Estate of James H. Hood;  AnnBrock, Individually and as former Town Council Member;Sheri M. Daven Port, Individually and as former TownCounsel;  James R. Franck, Individually and as Town TreeExpert, Defendants--Appellees.
No. 96-2066.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 29, 1997.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-96-89-4-H)
D. Johnson Willis, Appellant Pro Se.
Charles Christopher Henderson, Trenton, North Carolina;  Dal Floyd Wooten, III, Kinston, North Carolina, for Appellees.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Willis v. Town of Trenton, NC, No. CA-96-89-4-H (E.D.N.C. July 24, 1996).  We deny Appellant's motion to amend his notice of appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED